 Case 20-41964-drd13        Doc 17    Filed 12/14/20 Entered 12/14/20 12:09:52           Desc Main
                                     Document      Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF MISSOURI


In re:                                                                Bankr. Case No. 20-41964-DRD-13
Deborah Rose-Alexandria King                                                                   Chapter 13
         Debtor(s)

                                        REQUEST FOR NOTICE



    Pursuant to Rule 2002(g), Americredit Financial Services, Inc. dba GM Financial hereby requests that
all notices, pleadings and other documents in this case be served upon it at the following address:

                                 Americredit Financial Services, Inc. dba GM Financial
                                 PO Box 183853
                                 Arlington, TX 76096




                                                    /s/ Mandy Youngblood
                                                 By__________________________________

                                                      Mandy Youngblood
                                                      PO Box 183853
                                                      Arlington, TX 76096
                                                      877-203-5538
                                                      877-259-6417
                                                      Customer.service.bk@gmfinancial.com
 Case 20-41964-drd13            Doc 17    Filed 12/14/20 Entered 12/14/20 12:09:52      Desc Main
                                         Document      Page 2 of 2

                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF MISSOURI


In re:                                                                Bankr. Case No. 20-41964-DRD-13
Deborah Rose-Alexandria King                                                                   Chapter 13
         Debtor(s)


Certificate of Service
This Request for Notice was served electronically on the following individuals on December 7, 2020 :

         TRACY L ROBINSON                                  Richard V. Fink
         600 East 8th Street, Suite A                      Suite 1200
         Kansas City, MO 64106                             2345 Grand Blvd.
                                                           Kansas City, MO 64108-2663


                                                            /s/ Mandy Youngblood
                                                         By___________________________________
                                                             Mandy Youngblood
 xxxxx20592 / 1033305
